        Case 1:17-cv-08043-RA-KNF Document 66 Filed 07/08/19 Page 1 of 1




 MICHAEL G. O’NEILL
 ATTORNEY AT LAW




 By ECF


                                                     July 11, 2018


 Hon. Ronnie Abrams
 United States District Judge
 40 Foley Square
 New York, NY 10007

               Re:     Passante et al. v. Makkos et al.
                       17 Civ. 8043 (RA)

 Dear Judge Abrams:
        I represent the plaintiffs. I am writing to request the Court to schedule an initial
 scheduling conference. The reason the conference has not been held is because of the Court
 ordered mediation, but that mediation was unsuccessful, and the case should proceed to
 discovery.
                                                       Respectfully yours,




30 VESEY STREET • NEW YORK • NEW YORK • 10007 • (212) 581-0990 • DARROW@ONEILLAW.COM
